MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                             Dec 04 2017, 6:51 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Dylan A. Vigh                                           Curtis T. Hill, Jr.
Law Offices of Dylan A. Vigh, LLC                       Attorney General of Indiana
Indianapolis, Indiana
                                                        Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brandon Shryock,                                        December 4, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A04-1706-CR-1177
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable David A. Happe,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause Nos.
                                                        48C04-1503-F5-459
                                                        48C04-1507-F5-1056



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A04-1706-CR-1177 | December 4, 2017       Page 1 of 6
                                          Case Summary
[1]   Brandon Shryock (“Shryock”) pled guilty to Criminal Stalking, as a Level 5

      felony,1 Invasion of Privacy, as a Class A misdemeanor,2 Criminal Mischief, as

      a Class A misdemeanor,3 and two counts of Domestic Battery, as Class A

      misdemeanors.4 His aggregate sentence included a term of incarceration and a

      term of home detention; also, a portion of his sentence was suspended to

      supervised probation. Shryock was ordered not to have contact, direct or

      indirect, with his victim. He subsequently violated the no-contact order and

      admitted his violation. As a probation violation sanction, Shryock’s home

      detention placement was revoked, a portion of his previously-suspended

      sentence was reinstated, and he was ordered to serve 1,460 days of

      imprisonment. On appeal, he presents the sole issue of whether the trial court

      abused its discretion in imposing the sanction. We affirm.



                                Facts and Procedural History
[2]   M.J. is the mother of Shryock’s three children. On January 25, 2016, Shryock

      pled guilty to six charges, in two separate cause numbers, stemming from his

      criminal conduct against M.J. In Case 1056, Shryock received an aggregate




      1
          Ind. Code § 35-45-10-5.
      2
          I.C. § 35-46-1-15.1
      3
          I.C. § 35-43-1-2.
      4
          I.C. § 35-42-2-1.3.


      Court of Appeals of Indiana | Memorandum Decision 48A04-1706-CR-1177 | December 4, 2017   Page 2 of 6
      sentence of ten years, with three years to be executed in the Department of

      Correction (“the DOC”), to be followed by six months in home detention. The

      remainder of the sentence was suspended, with six years of supervised

      probation. In Case 459, Shryock was sentenced to thirty months in the DOC,

      all suspended to direct placement in the Madison County Community

      Corrections home detention program. The sentences were to be served

      consecutively. In each case, the trial court issued a no-contact order prohibiting

      Shryock from having direct or indirect contact with M.J.


[3]   While he was incarcerated in the DOC, Shryock drafted and mailed a letter

      addressed to his eldest child. The letter included communication intended to

      reach M.J. Shryock requested that the child ask his mother to allow Shryock to

      see his children. Shryock also offered predictions that he and M.J. would be in

      court all the time, he would get joint custody of their children, M.J. would

      hopefully go to jail or prison, and Shryock would not be bringing the children to

      see her. On March 14, 2017, Shryock was charged with Invasion of Privacy.


[4]   On April 4, 2017, the State filed a petition in Case 1056 to revoke Shryock’s

      home detention placement and probation. On April 25, 2017, the State filed a

      revocation petition in Case 459.


[5]   On May 8, 2017, Shryock appeared at a hearing and submitted a plea

      agreement to resolve the new charge and the pending revocation petitions.

      Shryock pled guilty to the new charge of Invasion of Privacy and his executed

      prison time was capped at one year. He admitted the alleged violations with


      Court of Appeals of Indiana | Memorandum Decision 48A04-1706-CR-1177 | December 4, 2017   Page 3 of 6
      respect to Case 459 and Case 1056, with the sanction to be imposed left open

      for argument.


[6]   Shryock received a sentence for his new offense of thirty months, with eighteen

      months suspended to probation. In Case 459, Shryock’s home detention

      placement was revoked and he was ordered to serve the remainder of his 456

      days in the DOC. In Case 1056, Shryock’s community corrections placement

      was revoked and his suspended sentence was partially revoked. He was

      ordered to serve 1,004 previously-suspended days in the DOC with 1,551 days

      remaining after completion of the executed sentence to be served on probation.

      As such, Shryock was ordered to serve four years (1,460 days) in the DOC as a

      sanction for his violations in Case 459 and 1056. He now appeals.



                                Discussion and Decision
[7]   If a trial court determines that a probationer has violated the terms of his

      probation, the trial court may continue the defendant on probation, change the

      terms of the probation, or order all or part of the previously suspended sentence

      to be executed. I.C. § 35-38-2-3. Similarly, if a defendant placed on

      community corrections violates the terms of his placement, the trial court may

      change the terms of the placement, continue the placement, reassign the person,

      or commit the person to the DOC for the remainder of the sentence. I.C. § 35-

      38-2.6-5. For purposes of appellate review, a petition to revoke placement in

      community corrections is treated the same as a petition to revoke probation.

      Johnson v. State, 62 N.E.3d 1224, 1229 (Ind. Ct. App. 2016).

      Court of Appeals of Indiana | Memorandum Decision 48A04-1706-CR-1177 | December 4, 2017   Page 4 of 6
[8]   Probation revocation is a two-step process. First, the court must determine

      whether the terms of probation have been violated; second, the court must

      determine appropriate sanctions for the violation. Heaton v. State, 984 N.E.2d
614, 616 (Ind. 2013). The Indiana Supreme Court has set forth the standard

      under which we review decisions revoking probation and imposing sanctions

      for the violation of probation terms:


              “Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled.” Prewitt v. State,
              878 N.E.2d 184, 188 (Ind. 2007). It is within the discretion of the
              trial court to determine probation conditions and to revoke
              probation if the conditions are violated. Id. In appeals from trial
              court probation violation determinations and sanctions, we
              review for abuse of discretion. Id. An abuse of discretion occurs
              where the decision is clearly against the logic and effect of the
              facts and circumstances, id., or when the trial court misinterprets
              the law, see State v. Cozart, 897 N.E.2d 478, 483 (Ind. 2008) (citing
              Axsom v. Axsom, 565 N.E.2d 1097, 1099 (Ind. Ct. App. 1991)
              (“An abuse of discretion may also be found when the trial court
              misinterprets the law or disregards factors listed in the controlling
              statute.”)).


      Id.


[9]   Shryock does not contest the determination that he violated the terms of his

      probation and community corrections placement. He argues only that the

      sanction amounts to an abuse of the trial court’s discretion. More specifically,

      Shryock contends that the sanction was unduly harsh because the letter content

      was relatively benign, he did not draft it with malicious intent or blatant

      disregard of the law, and the State did not present evidence of M.J.’s reaction.

      Court of Appeals of Indiana | Memorandum Decision 48A04-1706-CR-1177 | December 4, 2017   Page 5 of 6
[10]   A review of the record discloses that Shryock has a substantial history of crimes

       against M.J. Despite leniency in the past, he has been undeterred in his

       criminal conduct involving the same victim. In the latest offense of Invasion of

       Privacy, he attempted to use his minor child as an instrumentality for his

       purposes. Shryock’s arguments as to benign intent and minimal consequences

       simply present a request for reweighing the evidence. We conclude that the

       order that Shryock serve a portion of his previously suspended sentence in the

       DOC is not clearly against the logic and effect of the facts and circumstances

       before the trial court.



                                               Conclusion
[11]   Shryock has not established that the trial court abused its discretion in its order

       for sanctions.


[12]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A04-1706-CR-1177 | December 4, 2017   Page 6 of 6